NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CESAR OROZCO-LOMELI,                            No.    17-72984

                Petitioner,                     Agency No. A200-964-652

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 11, 2022**
                            San Francisco, California

Before: WARDLAW, IKUTA, and BADE, Circuit Judges.

      Cesar Orozco Lomeli (Orozco), a native and citizen of Mexico, petitions for

review of a decision by the Board of Immigration Appeals (BIA) dismissing his

appeal from an immigration judge’s (IJ) decision denying his applications for

asylum and withholding of removal.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction to review Orozco’s petition under 8 U.S.C. § 1252.

Where, as here, the BIA issues its own decision, but relies in part on the IJ’s

decision, we review the BIA’s decision and the IJ’s decision to the extent adopted.

See Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th Cir. 2012) (citing Alaelua v.

INS, 45 F.3d 1379, 1382-83 (9th Cir. 1995)). We deny the petition.

      1.     Orozco asks us to review the IJ’s determination that he did not qualify

for asylum because he did not prove that he was a member of a cognizable

“particular social group.” However, “[o]ur review is limited to those grounds

explicitly relied upon by the [BIA].” Diaz-Reynoso v. Barr, 968 F.3d 1070, 1075

(quoting Budiono v. Lynch, 837 F.3d 1042, 1046 (9th Cir. 2016)). The BIA did not

decide Orozco’s claim that he would be persecuted as a member of a particular

social group because it determined that even if he established such membership, he

could not satisfy his burden of proving that he cannot reasonably relocate within

Mexico to avoid persecution. 8 C.F.R. 1208.13(b)(3)(i).

      2.     Substantial evidence supports the BIA’s determination that Orozco

could avoid future persecution by relocating outside of Tijuana where the

smugglers he fears are based. It is true that at one time Orozco gave the smugglers

a significant amount of personal information about himself, and that they traveled

to Las Vegas to try and find him and located the house where he was staying.

However, the smugglers have not attempted to contact Orozco or anyone in his


                                          2
family in nearly ten years, and they have never attempted to contact his family in

Jalisco. Further, the last time the smugglers tried to contact Orozco, in 2012, they

were not able to actually make contact with him, and his family and friends were

able to avoid them simply by refusing to answer their doors.

      Substantial evidence also supports the BIA’s determination that it is

reasonable to expect Orozco to relocate outside of Tijuana. Orozco testified that

his primary social ties in Mexico were in Jalisco, where he was born and where

several members of his family still reside. There is no evidence in the record that

Orozco faces any particularized barriers or constraints that would prevent a move

to Jalisco, or anywhere else in Mexico that he chooses.

      PETITION FOR REVIEW DENIED.




                                          3